                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH ATUANA,                               :   CIVIL NO. 1:20-CV-25
                                             :
              Petitioner                     :   (Chief Judge Conner)
                                             :
       v.                                    :
                                             :
UNITED STATES OF AMERICA,                    :
                                             :
              Respondent                     :

                                   MEMORANDUM

       Presently before the court is a petition for writ of habeas corpus pursuant to

28 U.S.C. § 2241 (Doc. 1), filed by petitioner Joseph Atuana (“Atuana”), a federal

inmate confined at the United States Penitentiary, Canaan, Pennsylvania.

Preliminary review of the petition has been undertaken, see R. GOVERNING § 2254

CASES R.4 (directing prompt examination of the petition and dismissal if it plainly

appears that the petitioner is not entitled to relief) 1, and, for the reasons set forth

below, the petition will be dismissed for lack of jurisdiction.

I.     Background

       On or about December 1, 2017, a grand jury sitting in the Southern District of

New York returned a superseding indictment against Atuana and a codefendant.

The superseding indictment charged the following counts: (1) participating in a

conspiracy to commit wire fraud and bank fraud; (2) bank fraud; (3) wire fraud;



       1
        These rules are applicable to petitions under 28 U.S.C. § 2241 in the
discretion of the court. See R. GOVERNING § 2254 CASES R.1(b).
(4) aggravated identity theft; (5) conspiring to commit money laundering; and, (6)

making a false statement in an application for a United States passport. See United

States v. Atuana, Civil No. 1:16-cr-672 (S.D.N.Y. 2016). On January 30, 2018, a jury

returned a guilty verdict on all counts. (Id. at Doc. 81). Atuana was sentenced to a

term of imprisonment of 132 months and ordered to pay restitution in the total

amount of $152,683.58. (Id. at Docs. 159, 169).

       In the instant habeas petition, Atuana challenges his arrest and incarceration

in the underlying criminal case and asserts that he is in custody unlawfully. (Doc.

2). For relief, Atuana requests that the court order the United States Magistrate

Judge in the Southern District of New York to produce documents certifying that

his arrest was lawful. (Id. at 3).

II.    Discussion

       Federal prisoners seeking post-conviction relief from their judgment of

conviction or the sentence imposed are generally required to bring their collateral

challenges pursuant to 28 U.S.C. § 2255. See 28 U.S.C. § 2255(e). Section 2255(e)

provides that:

       An application for a writ of habeas corpus in behalf of a prisoner who
       is authorized to apply for relief by motion pursuant to [§ 2255], shall
       not be entertained if it appears that the applicant has failed to apply
       for relief, by motion, to the court which sentenced him, or that such
       court has denied him relief, unless it also appears that the remedy by
       motion is inadequate or ineffective to test the legality of his detention.

28 U.S.C. § 2255(e).

       To that end, the Court of Appeals for the Third Circuit has observed that

“[m]otions pursuant to 28 U.S.C. § 2255 are the presumptive means by which


                                            2
federal prisoners can challenge their convictions or sentences that are allegedly in

violation of the Constitution.” Okereke v. United States, 307 F.3d 117, 120 (3d Cir.

2002) (citing Davis v. United States, 417 U.S. 333, 343 (1974)). Section 2255(e)

specifically prohibits federal courts from entertaining a federal prisoner’s collateral

challenge by an application for habeas corpus unless the court finds that a section

2255 motion is “inadequate or ineffective.” Okereke, 307 F.3d at 120 (citing In re

Dorsainvil, 119 F.3d 245, 251 (3d Cir. 1997)). This safety valve language in section

2255(e) has been strictly construed. See Application of Galante, 437 F.2d 1164, 1165-

66 (3d Cir. 1971) (concluding that unfavorable legal standards in circuit where

sentencing court was located do not render section 2255 remedy inadequate or

ineffective); Millan-Diaz v. Parker, 444 F.2d 95, 97 (3d Cir. 1971) (concluding that

doubts about the administration of a section 2255 motion in particular do not make

the remedy inadequate or ineffective). The burden is on the habeas petitioner to

allege or demonstrate inadequacy or ineffectiveness. See Application of Galante,

437 F.2d 1164, 1165 (3d Cir. 1971).

      Importantly, § 2255 is not “inadequate or ineffective” merely because the

sentencing court has previously denied relief. See Dorsainvil, 119 F.3d at 251. Nor

do legislative limitations, such as statutes of limitation or gatekeeping provisions,

placed on § 2255 proceedings render the remedy inadequate or ineffective so as to

authorize pursuit of a habeas corpus petition in this court. Cradle v. United States,

290 F.3d 536, 539 (3d Cir. 2002); United States v. Brooks, 230 F.3d 643, 647 (3d Cir.

2000); Dorsainvil, 119 F.3d at 251. If a petitioner improperly challenges a federal



                                           3
conviction or sentence under § 2241, the petition must be dismissed for lack of

jurisdiction. Application of Galante, 437 F.2d at 1165.

      Atuana’s present claims fall within the purview of § 2255. It is clear that

Atuana has not pursued a § 2255 motion in the Southern District of New York. See

United States v. Atuana, Civil No. 1:16-cr-672 (S.D.NY. 2016). Atuana offers no

explanation or reasoning as to why a § 2255 motion is inadequate or ineffective. In

fact, nothing in the petition speaks to a claim of inadequacy or ineffectiveness, as

set forth in 28 U.S.C. § 2255. The remedy afforded under § 2241 is not an additional,

alternative, or supplemental remedy to that prescribed under § 2255. Atuana’s

recourse lies with a motion pursuant to 28 U.S.C. § 2255 in the sentencing court.

Consequently, the instant petition will be dismissed for lack of jurisdiction.

      An appropriate order shall issue.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania

Dated:       January 13, 2020
